t c memo united_states tax_court otu and carol obot petitioners v commissioner of internal revenue respondent docket no filed date otu and carol obot pro sese jennifer s mcginty for respondent memorandum opinion holmes judge this is a substantiation case most taxpayers understand that to win a substantiation case they must produce credible proof of their deductible expenses otu obot who used to own a small grocery store in buffalo seeks to deduct expenses by relying mostly--if not quite entirely--on doctored receipts and implausible testimony we must inventory his claims and shelve those that are unsupported background during otu obot owned a small grocery store and a house in a marginal buffalo neighborhood that he rented out all the contested deductions flow from this grocery store and that rental property his wife carol was a senior corrections counselor working for new york state and she neither testified nor was involved in the case in any way except for signing the return and petition the case was tried in buffalo and both obots were new york residents when they filed their petition the obots itemized_deductions on their return using schedule a they also reported losses from both the grocery store and the rental property on schedules c and e the irs audited their return and disallowed many of their deductions taken allowed disputed2 dollar_figure schedule a dollar_figure big_number schedule c big_number schedule e big_number big_number total big_number big_number dollar_figure big_number big_number big_number section references are to the internal_revenue_code in effect during and rule references are to the tax_court rules_of_practice and procedure the amount shown as disputed from schedule a includes dollar_figure in computational errors that are not at issue in this case the dispute over the obots’ schedule a is confined to their attempted deductions for taxes paid county of erie--county and town tax real_property tax and sewer rent bill public user_fee water bill utilities phone gasoline sewer etc personal_property_taxes unsubstantiated balance dollar_figure big_number big_number the commissioner also challenged a number of deductions for grocery store expenses that the obots took on their schedule c supplies advertising cost_of_goods_sold legal professional other expenses dollar_figure big_number big_number big_number and finally the commissioner challenged most of the obots’ schedule e expenses on their rental property depreciation repairs management fees utilities the trial dollar_figure big_number big_number big_number in deciding whether a taxpayer has substantiated his deductions we ordinarily look at the proof he offers in the form of documentation and testimony in mr obot’s case we can originally the irs allowed taxes paid deductions of only dollar_figure on schedule a and dollar_figure on schedule c the obots have since substantiated payments of local property_tax bills for dollar_figure on their schedule a and a dollar_figure advertising expense deductible on their schedule c and the commissioner concedes those amounts neither give his testimony weight nor use the documents he submitted as proof his severe credibility problems began with his testimony explaining why he had so few original records he said that a broken pipe had flooded the grocery store and destroyed most of his records the first time he mentioned the flood however was shortly before trial--he had never mentioned it during his audit even at trial mr obot testified variously that the flooding happened in and that he incurred legal fees sometime in when my stuff flooded and his landlord’s insurance was supposed to cover part of that he did not file an insurance claim of his own didn’t have any proof of filing one with his landlord and did not seek a casualty_loss deduction for the flood after the commissioner challenged this flood narrative the court specifically invited mr obot to retake the stand to rebut the commissioner’s proof he declined to do so because he offered no evidence besides his say-so that there was a flood we conclude that there was no flood then there were the receipts he introduced as proof of deductible expenses even a cursory look showed them to have been either altered or photocopied in such a way as to obscure key information for instance he introduced a photocopy of a receipt for the purchase of a cash register that was dated date at the top of the document but date at the bottom testimony from the seller corroborated the sale date he also offered photocopies of some receipts with the last digit of the year hidden by two strategically placed paperclips and then capped his display of incredible evidence by trying to introduce photocopies of advertising receipts with information carefully whited out federal rule_of evidence tells us to treat duplicates as originals unless there is a genuine question as to the accuracy of their reproduction here there were not only genuine questions but obvious answers to the question of their accuracy as a result we give little weight to either the testimony or the documentary_evidence that he provided we also decline to base any part of our decision on mr obot’s posttrial brief this brief is largely a series of worksheets created utterly without any reference to evidence or testimony at trial that remarkably seeks to increase the amounts of many of the implausible deductions claimed on the obots’ original return discussion the law requires taxpayers to maintain records that enable the irs to verify income and expenses sec_6001 sec_1 a income_tax regs under rule a a petitioner bears the burden_of_proof it is true that a petitioner who produces sufficient credible_evidence with regard to any factual issue may be able to shift that burden to the commissioner for that issue sec_7491 mr obot audaciously argues that the burden_of_proof in this case should shift to the commissioner we disagree though neither the code nor the regulations define credible_evidence the legislative_history helps us credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor-type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief h conf rept pincite 1998_3_cb_747 for us to shift the burden on a specific issue not only must mr obot produce credible_evidence but he also must show that he complied with the specific substantiation requirements for the deduction in question that he maintained all records and that he cooperated with the commissioner’s reasonable requests for items such as witnesses information and documents see sec_7491 we find that mr obot has not cooperated with the irs instead of producing the records from his business he falsely claimed that they were lost in a flood the records he did produce were not credible he doctored receipts or concealed key information before photocopying them we conclude that the burden_of_proof stays on him taxpayers may meet their burden even without proof of precise numbers if a taxpayer claims a business_expense but cannot fully substantiate it we may approximate the allowable_amount 39_f2d_540 2d cir for this rule to apply the taxpayer must provide at least some reasonable evidence from which to estimate a deductible amount 85_tc_731 we need not apply the cohan_rule at all if the evidence is insufficient to identify the nature or estimate the extent of the expenses see 245_f2d_559 5th cir because the evidence mr obot provided lacks credibility we will not use the cohan_rule in recalculating his deductions see 877_f2d_624 7th cir no obligation to apply cohan_rule where taxpayer fails to cooperate with commissioner and tax_court affg t c memo with these general thoughts in mind we now look to each of the disputed deductions schedule a the disputed schedule a deductions are taxes that mr obot paid the first group are excise_taxes of dollar_figure charged on his personal utility telephone gasoline and sewer bills excise_taxes on personal bills are not deductible 73_tc_621 and we disallow them mr obot also deducted state_and_local_personal_property_taxes of dollar_figure for these to be allowed mr obot must show that they were a state_or_local_tax annually charged on personal_property based on its value sec_164 b he offered no proof that the personal_property_taxes he allegedly paid were based on his property’s value and so we agree with the commissioner that he cannot deduct them mr obot next claimed a dollar_figure public user_fee and a dollar_figure water bill he did not point us to any code section that would make these deductible and finding none ourselves we cannot allow him these deductions either see 308_us_488 the next two deductions--dollar_figure in county of erie--county and town tax and dollar_figure in real_property tax and sewer rent bill at least sound valid real_property_taxes levied by state local or foreign jurisdictions are deductible sec_164 mr obot did have bills for these two taxes but he is a cash- basis taxpayer and so he must show that he paid each tax during the year for which he’s claiming it as a deduction sec_1 c i income_tax regs while he submitted these two bills as proof they showed no amount as having been paid mr obot had no canceled checks or receipts to prove payment and the bills alone are insufficient proof he doesn’t get these deductions either that leaves only an additional dollar_figure but the obots never described what kind of tax if any it was or to whom it was paid--and so we disallow it too schedule c mr obot’s schedule c deductions come from his grocery store under sec_162 all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business are deductible but a taxpayer must of course have sufficient records to substantiate them sec_1_6001-1 income_tax regs as already described mr obot did not have credible records therefore we decline to use the cohan_rule to estimate expenses that are based on incredible testimony and doctored documents see williams v united_states f 2d pincite with the exception of the dollar_figure advertising expense that the commissioner has already conceded we do not allow any of mr obot’s claimed schedule c deductions schedule e most of the expenses mr obot claimed on schedule e arise from his rental real_estate during the trial mr obot promised that he would have a witness appear who would substantiate both the repair expenses and the management fees this witness never appeared thus we presume that had he appeared his testimony would have been unfavorable see 6_tc_1158 affd 162_f2d_513 10th cir because mr obot failed to offer any credible_evidence to substantiate these expenses we cannot allow any of them mr obot also claimed dollar_figure in depreciation on equipment for his grocery store at least that’s what he argued in his brief contending that he should have put the dollar_figure depreciation on schedule c he again provided us with no evidence of which items he was depreciating or the price that he paid for them see sec_1_6001-1 income_tax regs we deny his depreciation deduction because he didn’t substantiate it not because he put it on the wrong form nevertheless because the commissioner conceded some additional deductions decision will be entered under rule
